KELLY, Judge.
Thomas Smith appeals from the order revoking his probation. Smith was alleged to have violated condition number three of his probation by moving from his last known residence without the permission of his probation officer. He argues that reversal is required because the State relied entirely on hearsay evidence to prove the violation. We agree and reverse. See Rowan v. State, 696 So.2d 842 (Fla. 2d DCA 1997) (holding that although hearsay testimony is admissible in a revocation hearing, it may not be the only evidence on which the revocation is based); Kipp v. State, 657 So.2d 931 (Fla. 2d DCA 1995) (same).
Reversed.
NORTHCUTT, J., and GALLEN, THOMAS M., Associate Senior Judge, Concur.